209 Ga. 373 (1952)
72 S.E.2d 713
BRANHAM
v.
BRANHAM.
17959.
Supreme Court of Georgia.
Submitted September 8, 1952.
Decided October 14, 1952.
George Thomas, for plaintiff in error.
Jesse T. Edwards and Bruce B. Edwards, contra.
HAWKINS, Justice.
Compliance with the rule of practice and procedure of 1946 (Ga. L. 1946, pp. 726, 735, 739; Code, Ann. Supp., §§ 6-908.1, 6-909), requiring reasonable notice to the defendant in error or his counsel of the intention to present a bill of exceptions to the trial judge for certification, or an acknowledgement on the bill of exceptions that notice has been given in compliance with this rule, and that the "bill of exceptions in said case is hereby approved as correct and complete as to the averments of facts therein," will not dispense with the necessity of serving the defendant in error with a copy of the bill of exceptions after it is certified as required by Code, § 6-911, where there is no acknowledgement or waiver of such service. There being no return, acknowledgment, or waiver of service endorsed upon or annexed *374 to the bill of exceptions in this case, as required by the Code, § 6-911, this court has no jurisdiction, and the writ of error must be dismissed. McGreggor v. W. L. Florence Construction Co., 208 Ga. 176 (65 S.E. 2d, 809); Parker v. Parker, 208 Ga. 190 (65 S.E. 2d, 794); Newton v. Bailey, 208 Ga. 415 (67 S.E. 2d, 239).
Writ of error dismissed. All the Justices concur.